NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50127

                Plaintiff-Appellee,             D.C. No. 2:19-cr-00026-PA-1

 v.
                                                MEMORANDUM*
PHU CHI TRUONG,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Phu Chi Truong appeals from the district court’s judgment and challenges

the 37-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Truong contends that the district court procedurally erred by failing to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consider and address his arguments in favor of a non-custodial sentence. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. The record reflects that the

district court considered the parties’ arguments and concluded that a within-

Guidelines sentence was warranted to sanction Truong’s breach of the court’s trust,

afford adequate deterrence to future criminal conduct, and protect the public. The

district court was not required to address specifically each of Truong’s arguments.

See Rita v. United States, 551 U.S. 338, 359 (2007); United States v. Perez-Perez,

512 F.3d 514, 516 (9th Cir. 2008).

      AFFIRMED.




                                         2                                      19-50127